department of the treasury internal_revenue_service washington d c aug 2m uniform issue list no tep ra-t rrr karr keke ek ker kkk rake ro io ke rr kk kk kk re hor rk rr rr rk rk rk attn te rr kk kk ee kr kr re legend church a kkk kkk kkk kek keke keke k kek kkeek organization a rk rr rk kk rr kkk kerr rake ke ek division b rk rk rr subdivision c subdivision d corporation e hospital f rrr srr kor rr kr rrr kk rk ro rr rr rii rr i or rk ee kr rr kr kr ke rk rk kr kr kio rk kr rk ker erk kek rk ek kaka kkk kee kr rr kr ik ro kr rk re rrr kr ek orr rr or ro kk ek tek ek re kk ek kr kkk rr rk kr rk fo kk ek employer g ei or oe oe kk ke ie ter ie tk io ik rk kk ka rk roe ek kk state h city i plan x rr rk kr ak eke de kk kk kk kr rrr ee ee ee ees ok rr oi ro i re io ro i kk kkk ek yearbook srr kkk erk rrr kkk kr rrr kr kk dear sirs madams this is in response to a letter dated date as supple- mented by additional correspondence dated april and date in which your authorized representatives requested rulings on your behalf under sec_414 of the internal_revenue_code gl in support of your ruling requests you have submitted the following representations statements and information church a the church is an international religious entity organization a consisting of various organizations and institutions including those described below is an international religious entity consisting of a central administrative organization and numerous affiliated institutions worldwide as stated in its constitution and its mission statement the teachings tenets and core beliefs of the church unchanged since include the spread of the gospel of jesus christ and the commandments of god acknowledgement that development of mind and character is essential to god’s redemptive plan and biblical emphasis on the well-being of the whole person healing and the affirmation of the teaching and the the church is organized hierarchically and geographically with organization a as its worldwide coordinating institution and the divisions such as division b which encompasses the united_states and canada providing similar administrative services in more specific geographic regions and subdivision d are arrayed in limited geographic areas or localities where they support local churches and other church- affiliated organizations and institutions various subdivisions such as subdivision cc in in its mission statement the church sets as in addition to and in conjunction with its religious functions the church sponsors and oversees health care networks and institutions in many countries priority the affirmation of the biblical emphasis on the well being of the whole person preservation of health and the healing of the sick the division b policy statement for church-affiliated health care institutions provides that such institutions function as an integral part of the total ministry of the church and follow church standards including maintaining the sacredness of the sabbath statement further provides that health care policies and medical procedures must always reflect a high regard and concern for the value of human life as well as individual dignity this policy a in and the internal_revenue_service issued a that letter concluded that group_exemption_letter to the church the church its various subordinate regional and local divisions and its local affiliated churches and auxiliary organizations as listed either in the church’s directory for united_states and canada or in its yearbook are organizations described in sec_501 of the code and exempt from tax under sec_50l a most of the church’s health care organizations throughout the united_states are organizations included in group_exemption_letter the church’s the church is required to furnish on an you represent that or covered by annual basis lists of organizations recognized as church-affiliated during the previous year and lists of any other organizations no longer affiliated with the church the lists are to be accompanied by a sworn statement from one of the church’s principal officers stating that information on which the exemption is granted applies to the newly listed organizations corporation e is a not-for-profit corporation chartered under the you represent that as as required by its articles of incorporation laws of state h members of corporation e also must be members in good standing of the church a result of inclusion in the church’s group_exemption_letter corporation e sec_501 501l a enhance and coordinate the church’s health care educational and research missions in the city i metropolitan area corporation e’s general and primary purpose is of the code and exempt from tax under section an organization described in to promote is hospital f is an acute care hospital chartered as a not-for- of you represent by virtue of its profit corporation in state h and located in city i that hospital f is an organization described in section s01 c the code and exempt from tax under sec_501 a inclusion in the church’s group_exemption_letter described above hospital f is affiliated with corporation e through a common mission and the interrelationship existing between the corporate members and boards of trustees of each organization the individuals serving on corporation e’s board_of trustees are the corporate members of hospital f health care mission dedicated to serving the city i community of the eighteen members of hospital f’s board_of trustees six are ex officio officers in various church divisions and subdivisions remaining twelve members of the board six must be members in good standing of the church internal_revenue_service ruled that the retirement_plan maintained by hospital f the code a church_plan within the meaning of sec_414 of an integral part of the church’s by letter dated rrakeh keke hospital f functions as the is of the employer g employer is a state h professional_corporation a professional corporation’s shareholders must be that owns and manages physicians’ practices on behalf of hospital f this employer exists solely to provide physicians to perform professional medical services in the area of hospital f state h law individuals licensed to practice in the particular profession in this case medicine been selected specifically for this purpose by hospital f’s board_of trustees the shareholder served until recently as the president of the employer and currently serves as hospital f’s vice president for medical integration control agreement between the shareholder and hospital f pursuant to an amended and restated share the employer’s sole shareholder is an m d who has under the shareholder may only elect persons approved by hospital f as directors of the employer the shareholder can approve or authorize a contract action or transaction only with the prior written consent of hospital f the employer’s shareholder is required to provide a first right of purchase to a person designated by hospital f to purchase any or all shares of the employer’s stock if the shareholder ceases to be affiliated with hospital f or if the shareholder desires to sell transfer or otherwise convey any or all of such shares the shareholder is required to vote each share of the employer’s stock only as approved or directed in advance by hospital f and hospital f has the authority to require the shareholder to initiate any and all actions as directors of the employer to the election and removal of by letter dated x employer was an organization described in sec_501 code and exempt from tax under sec_501 a the service determined that the of the as part of its program to provide quality health-care to the community it serves the employer in established plan x for the benefit of employees and their beneficiaries is intended to be a qualified profit sharing plan under sec_401 of the code a portion of the employer’s contributions to plan x are conditioned upon an employee making an elective_deferral into a separate tax- sheltered annuity program established and maintained by the employer under sec_403 regular profit sharing contributions plan x contains the employer match for the elective_deferrals made by the employee into the tax- sheltered annuity program in addition to the employer’s of the code plan x in their date letter on your behalf your authorized your representatives representatives stated that the employer administered the plan subsequent correspondence dated may wrote that effective date the employer’s board_of directors adopted a resolution naming hospital f’s plan administrative committee the committee as the administrator of plan x the committee in question was established by corporation e primarily to act as plan_administrator for plans established and maintained for employees of hospital f and their beneficiaries and for the employees and beneficiaries of other church-affiliated organizations within the corporation e healthcare system appointed by corporation e good standing of the church the board_of trustees of generally all committee members also are members in and serve at the pleasure of members of the committee are in based on the foregoing statements and representations you request is a church_plan within the meaning of section a ruling that plan x e of the code to qualify under sec_401l a of the code an employees’ plan generally must among other requirements meet the minimum_participation_standards of sec_410 and the minimum vesting standards of sec_411 minimum_funding standards of sec_412 however contains an exception for a church_plan as defined in sec_414 unless an election has been made in accordance with sec_410 h see sec_410 b e b qualified_pension plans also must meet the each of these sections and sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 sec_414 e a of the code provides that a plan will be a church_plan if it is maintained by an organization treated as whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 e c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 e d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church or of the code that organization must establish that its convention or association of churches to have a church_plan under sec_414 employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b employees of any organization maintaining a plan are considered to be church employees if the organization sec_501 of the code church_or_convention_or_association_of_churches and administration or funding or both described in sec_414 a is controlled by or associated with a of the plan by an organization is exempt from tax under provides for of the code in this case the church is a part of an organization that affirms as one of its core beliefs and priorities the biblical emphasis on the well being of the whole person preservation of health and the healing of the sick in furtherance of this belief the church sponsors and oversees health care networks and institutions in many countries including corporation eb and its affiliated and subsidiary health care institutions such as hospital f and the employer establishment and maintenance of such health care networks and institutions are integral parts of the total ministry of the church the church’s policy statement for health care institutions in north america provides that they follow the teachings and tenets of the church in all matters while insisting that health care policies and procedures reflect a high regard and concern for the value of human life and individual dignity the corporation e hospital f and the employer as described above and the employer is embody the church’s health care mission in city i metropolitan area of state h corporation e and hospital f are not-for-profit corporations chartered under the laws of state h professional_corporation under state h laws entities are organizations determined by the service to be described in sec_501 501l a corporation e and hospital f are conferred tax-exempt status by virtue of being listed in the church's yearbook they are covered therefore by the group_exemption_letter maintained by organization a on behalf of other listed organizations the employer has received a separate determination_letter from the service pertaining to its tax- exempt status under sec_501 of the code and exempt from tax under section all three corporate and a of the code a further the respective charters articles of incorporation and by-laws of corporation e and hospital f mandate that substantial majorities of the corporate members and corporate trustees also be either church officials or church members in good standing finally the share control agreement described above between hospital f and the employer guarantees that the employer as a professional_corporation will remain under the control of hospital f’s board_of trustees and therefore of church officials and individuals with strong church ties accordingly based upon the employer’s tax-exempt status under sec_501 of the code and upon the numerous religious individual and organizational connections between the church corporation e hospital f employer shares common religious bonds with individuals and institutions of the church is therefore associated with the church within the meaning of sec_414 d rules and the employer it of the code and for purposes of the church_plan is further concluded that the employer is concluded that the it moreover because employer g is associated with the church under of the code its employees are employed by an sec_414 e d organization which is exempt from tax under sec_50l a and controlled by or associated with a church_or_convention_or_association_of_churches employer are deemed to be employees of the church under the rules of sec_414 b ii conversely the church is considered to be the employer of employer g’s employees under sec_414 e c is concluded that employees of the accordingly it having established that employer g’s employees are considered to the remaining question is whether the an organization be employees of church a hospital f plan administrative committee is controlled by or associated with a church_or_convention_or_association_of_churches that has as its principal purpose or function the administration or funding of a plan or plans for the provision of retirement benefits or welfare benefits or both within the meaning of sec_414 a of the code the board_of trustees of corporation e the plan administrative committee was established by corpora- tion e primarily to act as plan_administrator for pians established and maintained for employees of hospital f and their beneficiaries members of the committee are appointed by of members also are members in good standing of the church of administrative duties regarding plan x the fact that the committee is or function of which is the administration or funding of a plan or plans for the provision of retirement benefits for individuals who are deemed to be employees of a church a convention or association of churches committee i sec_414 e a is concluded therefore that the plan administration an organization that meets the requirements of section of the code and the church_plan rules the addition in this case does not change an organization the principal purpose and serve at the pleasure generally all committee it accordingly it is ruled that plan x is meaning of sec_414 of the code a church_plan within the this ruling is directed only to the taxpayer requesting it of the code provides that it may not be used or sec_6110 cited by others as precedent should you have any questions pertaining to this ruling letter or the documents enclosed with it contact mr edward weisel id no of this office pincite-6086 you may also this ruling assumes that plan x is a qualified_plan under to whether plan x however the ruling expresses no opinion sec_401 of the code as qualification requirements qualified under sec_401 is under the jurisdiction of the manager employee_plans determinations programs cincinnati ohio and the appropriate area manager of the employee_plans examination_division as described herein continues to satisfy all to whether a plan is the determination as a copy of this ruling has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office sincerely ie wieca manager employee_plans technical group tax_exempt_and_government_entities_division attachments deleted copy of this letter_ruling copy of cover letter to authorized representative notice notice of intent to disclose y
